SEC FILE NUMBER: 0-30382 CUSIP NUMBER: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):o Form 10-K and Form 10-KSBo Form 11-Ko Form 20-FxForm 10-Q and Form 10-QSBo Form N-SAR For Period Ended: June 30, 2007 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission hasverified any information contained herein. If the notification relates to a portion of the filing checked above,identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Monarch Staffing, Inc. Full Name of Registrant Former Name if Applicable 30950 Rancho Viejo Rd. #120 San Juan Capistrano, CA92675 Address of Principal Executive Office (Street and Number) San Juan Capistrano, CA92675 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x|(a)The reasons described in reasonable detail in Part III of this form |could not be eliminated without unreasonable effort or expense; | x|(b)The subject annual report, semi-annual report; transition report on |Form 10-K, Form 20-F, 11-K, Form N-SAR, or portion thereof, will be |filed on or before the fifteenth calendar day following the |prescribed due date; or the subject quarterly report of transition |report on Form 10-Q, or portion thereof will be filed on or before |the fifth calendar day following the prescribed due date; and | |(c)The accountant's statement or other exhibit required by Rule |12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why the Form 10-K, 10-KSB, 11-K, 20-F, 10-Q, 10-QSB, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach Extra Sheets If
